Citation Nr: 0943244	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-36 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to 
November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking service connection for hearing loss 
and tinnitus, which he contends are related noise exposure 
during his service in Vietnam.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the courts, are applicable to 
this appeal.  The VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a disability compensation 
claim.  38 C.F.R. § 3.159.  A review of the record shows that 
the Veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim for service connection for hearing loss and tinnitus by 
correspondence dated in March 2006.  

Assistance to be provided by VA includes obtaining a medical 
examination or opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  In determining whether the 
duty to assist requires that a VA medical examination be 
provided or a medical opinion be obtained with respect to a 
claimant's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the claimant's service or 
with another service-connected disability; and (4) whether 
there otherwise is sufficient competent medical evidence of 
record to make a decision on the claim.  Id.  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the claimant's 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A hearing loss disability for VA compensation purposes is 
defined by regulation, and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 
decibels (db) or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2009).  

The Veteran's DD Form 214 shows he was an engine mechanic in 
the Navy and that his decorations and medals included the 
Purple Heart Medal.  His service treatment records show he 
sustained multiple shell fragment wounds as a result of a 
rocket explosion while deployed on a Navy gun boat in Vietnam 
in February 1968.  There were wounds involving the left 
shoulder, left arm (including an open comminuted fracture of 
the left proximal humerus), left flank, and both legs.  The 
Veteran was initially treated at hospitals in Vietnam and 
Japan and was later air evacuated to the United States where 
he remained hospitalized until late September 1968.  The 
record does not include the report of any hearing evaluation 
at service separation, which was in November 1968.  

The Veteran filed his hearing loss and tinnitus service 
connection claims in February 2006, and he underwent a VA 
audiology examination in May 2006.  At the examination, the 
Veteran's chief complaint related to hearing difficulty was 
decreased hearing from the left ear; he could not recall a 
specific date of tinnitus onset, but said he believed it had 
been about five years ago.  After examination, the 
audiologist said that with respect to hearing loss, the right 
side was clinically normal and there was hearing loss in the 
left ear that was not a disability per 38 C.F.R. § 3.385.  
The audiologist stated that with respect to whether the 
Veteran's claimed hearing loss and tinnitus are related to 
military service she could not resolve this issue without 
resorting to mere speculation.  

Of record is a private audiogram evaluation report from ENT 
and Allergy, Inc., dated in August 2006.  The evaluation 
report reflects audiometric findings, but these findings are 
reported in graphic instead of numeric form and thus should 
be interpreted by an audiologist.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995) (holding that neither the Board nor the RO 
may interpret graphical representations of audiometric data).  

In April 2008, and in accordance with 38 C.F.R. § 19.37(b), 
the RO forwarded additional evidence to the Board, consisting 
of a March 2008 letter from the Veteran's otolaryngologist, 
C.F., M.D. of ENT and Allergy, Inc.  Dr. C.F. stated that he 
had seen the Veteran in March 2008 with complaints of severe 
high-pitched "ringing" in both ears.  The physician stated 
the Veteran reported the ringing initiated after being 
exposed to an explosion in 1968 and denied any previous 
similar problems prior to the explosion.  Dr. C.F. stated he 
was enclosing a copy of the Veteran's audiometric assessment 
as performed by a licensed and certified audiologist, and he 
further stated that it was obvious that the Veteran had a 
severe hearing loss as noted in the audiometric assessment.  
Dr. C.F said it was his opinion, within a degree of medical 
certainty, that the Veteran's tinnitus and hearing loss were 
secondary to his exposure to the explosion in 1968.  Although 
the letter lists "copy of audiometric assessment" as an 
enclosure to the March 2008 letter, there is no indication 
that the enclosure has been submitted to VA.  

In addition to the foregoing, the Veteran has submitted a 
March 2008 letter from a serviceman with whom he served in 
Vietnam.  The fellow serviceman stated that he, like the 
Veteran, was a crewman on a Navy gun boat, and he stated they 
were subjected to very loud explosive noises on numerous 
occasions and were never issued hearing protection, nor were 
they encouraged to use any ear protection.  He described an 
incident in February 1968 involving the explosion from a 
rocket-propelled grenade, which the fellow serviceman 
described as having an ear-splitting sound that made his ears 
ring then and ever since then.  He said he was 
about 30 to 35 feet away from that blast and said he knew 
that the Veteran was only a few feet, at most, away from that 
same blast, which killed two other men who were standing next 
to the Veteran.  

As noted above, the RO denied the Veteran's claims on the 
basis of absence of a hearing loss disability for VA purposes 
and the absence of a medical nexus to service.  As the 
medical opinion from Dr. C.F., indicates the Veteran has been 
diagnosed as having "severe" hearing loss and Dr. C.F. has 
provided a medical opinion relating hearing loss and tinnitus 
to the February 1968 explosion documented in the Veteran's 
service treatment records, it is the judgment of the Board 
that further development, including an additional VA 
audiological examination and medical opinion, would 
facilitate adjudication of the claims.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers VA and non-VA, 
where he has received treatment or 
evaluation for his claimed hearing loss 
or tinnitus at any time since service.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  The AMC/RO should 
specifically request that the Veteran 
provide release authorization for medical 
records from C.F., M.D., of ENT and 
Allergy, Inc. to include any report of an 
audiometric assessment performed in 2008.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  

2.  The Veteran should be afforded a VA 
audiometric examination to determine 
the nature and etiology of any current 
hearing loss and/or tinnitus.  All 
indicated studies should be performed, 
and comprehensive pre-and post service 
recreational and occupational histories 
are to be obtained.  In particular, the 
examiner should focus on the Veteran's 
post-service work, including work 
around loud equipment as a postal 
worker and his post-service 
recreational activities, including 
hunting.  In addition, the examiner 
should inquire whether the Veteran is 
taking any medications on a regular 
basis, as some medications list 
tinnitus as a known side effect.  Prior 
to the examination, the claims folder 
and a copy of this remand must be made 
available to the audiologist for 
review.  A notation that this record 
review took place should be included in 
the examination report.  

Based on the results of audiometric 
testing, the audiologist should state, 
for each ear, whether the Veteran 
currently has hearing loss disability 
under the provisions of 38 C.F.R. 
§ 3.385.  In addition, after review of 
the record and examination of the 
Veteran, the audiologist should provide 
an opinion as to whether it is at least 
as likely as not (50 percent 
probability or higher) that any current 
hearing loss disability is the result 
of injury or disease incurred in 
service, to specifically include noise 
exposure the Veteran has reported he 
experienced during service, including 
the documented in-combat explosion in 
February 1968.  The audiologist should 
also provide an opinion as to whether 
it is at least as likely as not 
(50 percent probability or higher) that 
any current tinnitus is the result of 
injury or disease incurred in service, 
again to specifically include noise 
exposure the Veteran has reported he 
experienced during service, including 
the documented in-combat explosion in 
February 1968.  All examination 
findings, along with the complete 
rationale for all opinions expressed 
should be included in the examination 
report.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claims.

4.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate the 
claims on appeal.  If any benefit 
sought remains denied, issue an 
appropriate supplemental statement of 
the case that considers all relevant 
evidence added to the record since the 
November 2006 statement of the case and 
provide the Veteran and his 
representative an opportunity to 
respond.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


